Citation Nr: 1520236	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-08 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Grave's disease with secondary syringomyelia and Chiari malformation.  

2.  Entitlement to service connection for a tailbone condition.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1994 to February 2002 with subsequent service in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the VA Regional Office (RO) in Los Angeles, California, that denied reopening a claim for entitlement service connection for Grave's disease with secondary syringomyelia and Chiari malformation, and denied entitlement to service connection for a tailbone condition.  The Veteran filed a notice of disagreement in October 2010 and was provided with a statement of the case in February 2012.  The Veteran perfected her appeal with an April 2012 VA Form 9.

The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript has been associated with the claims file.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her Grave's disease with secondary syringomyelia and Chiari malformation and tailbone condition are related to her military service.  Specifically, the Veteran asserts that during a period of inactive duty for training during the first weekend of March 2004 she fell and injured her tailbone and shortly thereafter developed symptoms that were subsequently diagnosed as Grave's disease, syringomyelia, and Chiari malformation.  See Board hearing transcript.  The Veteran also testified that after the fall she received treatment at the VA hospital in Long Beach, California.  Id. pg. 11.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA (inactive duty for training) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

The Board notes that in April 2012, the Veteran submitted a Statement of Service for Navy Reserve Retirement that lists the points the Veteran earned during annual periods.  However, the statement does not provide the specific dates on which the Veteran earned her points for the types of reserves service performed during the annual period from June 17, 2003, to June 16, 2004.  Therefore, the Board finds that a remand is necessary to verify the specific dates on which the Veteran earned her points from June 2003, to June 2004.

Additionally, the VA records associated with the Veteran's claim file are dated September 2004 to July 2009.  As the Veteran has indicated she received treatment from a VA hospital in March 2004, on remand all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent outstanding treatment records.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should also obtain outstanding VA treatment records from the VAMC Los Angeles dated March 2004 to September 2004, and any other VA treatment records dated July 2009 the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. The RO should contact the appropriate sources to verify the specific dates on which that the Veteran earned her retirement points during the annual period from June 17, 2003, to June 16, 2004, for the following types of reserves service: (1) 50-points for Inactive Duty Drill Training; (2) 65-points for Inactive Duty Training; and (3) 48-points Annual Training/Active Duty for Training.  Any evidence obtained should be associated with the claims file.  If there are no records, then the documentation used in making that determination should be set forth in the claims file.

3. After completing the above, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




